Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 17, 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is not clear whether the limitation “a discrete fibrous scrim comprising a plurality of fibers, wherein the scrim has been preformed to have a shape that defines an upper of the article of footwear that includes one or more discrete engineered elements positioned in one or more discrete regions of the upper” means that the scrim includes one or more discrete engineered elements or that the upper includes one or more discrete engineered elements.  For examination purposes, the claim will be interpreted as requiring the scrim to include one or more discrete engineered elements.
Also in claim 13, it is not clear what is meant by “the scrim has been preformed to have a shape that defines an upper of the article of footwear”.  Does this mean that the shape of the upper as a whole and the shape of the scrim are the same?  Does this mean that the scrim makes up part of the structure of the upper?  The claimed structure is not clear.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20, 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of  U.S. Patent No. 11,325,345.   Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a continuous process for combining first and second outer nonwoven layers with a scrim by entangling the fibers of the layers.  
Claims 13,15,17, 18, 20, 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13,15,17, 18, 20, 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20, 25, 27-39 of copending Application No. 16/480,423 in view of Dua et al, U.S. Patent Application Publication No. 2010/0199406.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  U.S. ‘423 differs from the claimed invention because the instant invention does not claim an embroidered scrim.   However, Dua teaches that scrims for use in footwear can be embroidered or otherwise stitched to provide reinforcement to the scrim layer.  The embroidery or other stitching of the scrim can be both functional and decorative.  See paragraphs 0182-0183.  Therefore, it would have been obvious to have employed an embroidered scrim as a layer in order to provide additional strength and design to the structure. 
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al, U.S. Patent Application Publication No. 2010/0199406.
Dua discloses a fibrous nonwoven textile which can be incorporated into footwear, (see paragraph 0007), and other items,  by needlepunching it with other fibrous layers, (see paragraph 0097, paragraph 0107), or by otherwise bonding the layers by means of fusion bonding or adhesive bonding.  The fibrous nonwoven textile of Dua corresponds to a scrim as that term is defined at paragraphs 0106 and 0107 of the instant published application.  Therefore, the term scrim will be used to refer to element 100 of Dua, recognizing that Dua does not use the term scrim, but that the structure of Dua is a scrim as that term is defined in the instant specification.  Dua teaches that the scrim can be fused in different regions in order to impart different physical properties to different areas of the scrim.  See paragraph 0006.  The scrim of Dua can also include embroidery or other stitching which can be both functional and decorative.  See paragraphs 0182-0183.  The scrim of Dua can also be formed so that it has regions of different thicknesses which also impart different properties to different regions of the scrim.  See paragraph 0070.  Dua teaches incorporating the scrim into portions of footwear including the upper in order to impart different properties to different parts of the footwear.  See paragraphs 0157 – 0173.  With regard to the limitation that the scrim is preformed, Dua teaches that the scrim can be formed and combined with other layers. Any of the different embodiments of modifying the scrim of Dua, i.e., differential fusing, fusing to provide different thickness, embedding additional fibers within the scrim, embroidering or stitching,  can correspond to the claimed discrete engineered elements.  The elements would necessarily provide a physical property to the areas of the upper of the footwear article in which it was disposed which would not be present in those areas of the footwear where the scrim and/or the modified portion of the scrim was not present.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al, U.S. Patent Application Publication No. 2010/0199406.
Dua discloses a fibrous nonwoven textile which can be incorporated into footwear, (see paragraph 0007), and other items,  by needlepunching it with other fibrous layers, (see paragraph 0097, paragraph 0107).  The fibrous nonwoven textile of Dua corresponds to a scrim as that term is defined at paragraphs 0106 and 0107 of the instant published application.  Dua teaches that the scrim can be fused in different regions in order to impart different physical properties to different areas of the scrim.  See paragraph 0006.  The scrim of Dua can also include embroidery or other stitching which can be both functional and decorative.  See paragraphs 0182-0183.  The scrim of Dua can also be formed so that it has regions of different thicknesses which also impart different properties to different regions of the scrim.  See paragraph 0070.  Dua teaches incorporating the scrim into portions of footwear including the upper in order to impart different properties to different parts of the footwear.  See paragraphs 0157 – 0173.  With regard to the limitation that the scrim is preformed, Dua teaches that the scrim can be formed and combined with other layers. Any of the different embodiments of modifying the scrim of Dua, i.e., differential fusing, fusing to provide different thickness, embedding additional fibers within the scrim, embroidering or stitching,  can correspond to the claimed discrete engineered elements.  The elements would necessarily provide a physical property to the areas of the upper of the footwear article in which it was disposed which would not be present in those areas of the footwear where the scrim and/or the modified portion of the scrim was not present.  
Dua discloses that the composite material comprising the scrim 100 and an additional component can be formed into footwear, wherein 60 percent of the upper includes the scrim 100 and that the fused scrim material can also be disposed at the heel portion of the shoe.  See paragraphs 0159 and 161.  Dua differs from the claimed invention because it does not explicitly state that the scrim is located in the midfoot region of the upper, although it does disclose locating it in the portion of the upper which covers the top of the foot, and while Dua states that the scrim 100 provides increased durability to the areas in which it is disposed, it  does not clearly state that the tenacity is increased at the midfoot region and the tensile strength is improved at the heel region.  
However, since the scrim 100 is provided as a reinforcing element and is an additional element which is added to the footwear article, it is reasonable to expect that adding a reinforcing element would increase both the tenacity and tensile strength of a structure  compared to the same structure which did not include a reinforcement and to have therefore provided the scrim 100 at regions where additional reinforcement and strengthening was desired.  
Claim(s) 15, 17-18, 20, 24-3134-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al, U.S. Patent Application Publication No. 2010/0199406 in view of Ikeda et al, U.S. Patent No. 4,146,663.
Dua discloses a fibrous nonwoven textile which can be incorporated into footwear, (see paragraph 0007), and other items,  by needlepunching it with other fibrous layers, (see paragraph 0097, paragraph 0107).  The fibrous nonwoven textile of Dua corresponds to a scrim as that term is defined at paragraphs 0106 and 0107 of the instant published application.  Dua teaches that the scrim can be fused in different regions in order to impart different physical properties to different areas of the scrim.  See paragraph 0006.  The scrim of Dua can also include embroidery or other stitching which can be both functional and decorative.  See paragraphs 0182-0183.  The scrim of Dua can also be formed so that it has regions of different thicknesses which also impart different properties to different regions of the scrim.  See paragraph 0070.  Dua teaches incorporating the scrim into portions of footwear including the upper in order to impart different properties to different parts of the footwear.  See paragraphs 0157 – 0173.  With regard to the limitation that the scrim is preformed, Dua teaches that the scrim can be formed and combined with other layers. Any of the different embodiments of modifying the scrim of Dua, i.e., differential fusing, fusing to provide different thickness, embedding additional fibers within the scrim, embroidering or stitching,  can correspond to the claimed discrete engineered elements.  The elements would necessarily provide a physical property to the areas of the upper of the footwear article in which it was disposed which would not be present in those areas of the footwear where the scrim and/or the modified portion of the scrim was not present.  
Dua discloses that the composite material comprising the scrim 100 and an additional component can be formed into footwear, wherein 60 percent of the upper includes the scrim 100 and that the fused scrim material can also be disposed at the heel portion of the shoe.  See paragraphs 0159 and 161.  Dua differs from the claimed invention because it does not explicitly state that the scrim is located in the midfoot region of the upper, although it does disclose locating it in the portion of the upper which covers the top of the foot, and while Dua states that the scrim 100 provides increased durability to the areas in which it is disposed, it  does not clearly state that the tenacity is increased at the midfoot region and the tensile strength is improved at the heel region.  
However, since the scrim 100 is provided as a reinforcing element and is an additional element which is added to the footwear article, it is reasonable to expect that adding a reinforcing element would increase both the tenacity and tensile strength of a structure  compared to the same structure which did not include a reinforcement and to have therefore provided the scrim 100 at regions where additional reinforcement and strengthening was desired.  
Dua differs from the claimed invention because Dua teaches combining scrim 100 with an additional layer by means such as needle punching, (see entire document, especially paragraphs 0096, 0097,  0107), Dua does not clearly teach that the additional layer can be a nonwoven textile comprising staple fibers.
However, Ikeda teaches that composite fabrics suitable for use as artificial leather can be formed by providing a central scrim layer and two outer nonwoven layers formed from staple fibers and mechanically entangling the fibers to combine the layers.    See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed two outer nonwoven layers on either side of the scrim of Dua in order to provide covering layers on both sides which are integrally joined by entangling the fibers of the layers  which provide additional properties to the structure of Dua by providing a fabric layer on each side of the scrim 100 of Dua, wherein the fabric layers can be selected depending on the properties desired in the fabric, such as strength, softness, cushioning, absorbency, moisture wicking, etc.   
With regard to the method claims, as set forth above, Dua teaches providing a reinforcing scrim layer 100 and providing at least one layer on one side and needle punching the two layers together to combine them.  Dua does not disclose providing a nonwoven layer formed from staple fibers on each side of the scrim layer 100.
However, Ikeda teaches providing nonwoven textile layers formed from staple fibers on either side of a scrim layer.
Therefore, it would have been obvious to have provided a fabric layer on each side of the scrim 100 of Dua in order to provide additional properties to the structure of Dua by providing both an internal and external fabric layer which can be selected to provide properties such as cushioning, strength, wicking, absorbency, softness, abrasion resistance, etc.  While neither Dua nor Ikeda teach a continuous process, making an otherwise disclosed process continuous is prima facie obvious.
Further, with regard to the method claims, as set forth above, Ikeda teaches employing nonwoven fabrics comprising staple fibers and Dua teaches selecting particular areas in an article of footwear to provide the scrim and additional layer or layers, including the upper portion and the heel portion of an article of footwear.  Once a scrim material which includes a discrete engineered element as taught by Dua was disposed in a particular area of an article of footwear, it is reasonable to expect that the footwear would have increased tenacity and tensile strength as compared to the same structure which lacked the reinforcing scrim.
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua in view of Ikeda as applied to claims above, and further in view of Rasch, U.S. Patent No. 970,950.
Dua in view of Ikeda does not teach adding another scrim and another nonwoven layer. 
However, Rasch teaches forming fabric which comprise three nonwoven layers separated by intervening woven scrim layers.  See figure 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have added additional scrim and nonwoven layers to the fabric of Dua if a thicker, more cushioning, or stronger and more durable fabric was desired and to have needle punched all the layers together to intermingle and bond all the layers of the structure as taught by Dua.  
Applicant’s arguments and amendments filed 7/15/22 have been carefully considered.  New rejections are set forth in view of the amendments.
With regard to the method claims, official notice is not being taken, but rather the position being taken is that where a batch process is known, that is it prima facie obvious to make the process continuous.  See MPEP 2144.04 V (e).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789